Citation Nr: 1816572	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  12-09 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating for posttraumatic stress disorder in excess of 30 percent prior to September 25, 2015 and in excess of 70 percent thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Gregory T. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.


FINDING OF FACT

The Veteran has stated that he wishes to withdraw his appeal for an increased evaluation of posttraumatic stress disorder and that he is satisfied with his evaluation.


CONCLUSION OF LAW

There is no alleged specific error of fact or law with regard to the Veteran's posttraumatic stress disorder rating appeal.  38 U.S.C. § 7105(d)(5) (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

When there is no case or controversy, or when a once live case or controversy becomes moot, the Board lacks jurisdiction.  See Bond v. Derwinski, 2 Vet. App. 376, 377 (1992); Mokal v. Derwinski, 1 Vet. App. 12, 15 (1990).

In a March 2016 rating decision, the RO granted a 70 percent rating for posttraumatic stress disorder, effective September 25, 2015. 

The Veteran, in a February 2018 statement, informed VA that he was satisfied with his PTSD evaluation of 70 percent at this time and that he wished to withdrawal is claim.  In a February 2018 informal hearing presentation, the Veteran's representative confirmed the Veteran's desire to withdraw his claim.  

Given that the Veteran is satisfied, there is no "controversy" or "issue" currently before the Board as the claim has been resolved in the Veteran's favor.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (a case or controversy must exist in order to obtain appellate review). 

The law provides that the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105(d)(5) (2012).  As the Veteran has received a full grant of the benefit sought, for PTSD, there remains no error of fact or law for the Board to address, and the appeal must be dismissed.


ORDER

The appeal of entitlement to an increased rating for posttraumatic stress disorder is dismissed.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


